ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Cutting Edge Concrete Services, Inc.         )      ASBCA Nos. 61072, 61174, 61186
                                             )
Under Contract No. N62473-14-C-I006          )

APPEARANCE FOR THE APPELLANT:                       Gregory J. Hout, Esq.
                                                     Law Offices of Gregory J. Hout
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Brian S. Smith, Esq.
                                                     Senior Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 26 April 2018




                                                 '.f\dministrative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals



       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61072, 6117 4, 61186, Appeals of
Cutting Edge Concrete Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals